Citation Nr: 0609820	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaption grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1963 to December 
1967 and from February 1970 to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  Also on appeal is an August 2004 rating decision which 
found that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for 
coronary artery disease.  That decision also denied special 
monthly compensation based on the need for regular aid and 
attendance or being housebound, and denied entitlement to a 
certificate of eligibility for specially adapted housing 
under 38 U.S.C.A. § 2101(a) or a special home adaption grant 
under 38 U.S.C.A. § 2101(b).  

In December 2005, a personal hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the claims file.  

The issue of special monthly compensation based on the need 
for regular aid and attendance or being housebound is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Service connection for coronary artery disease was denied 
in an August 2001 decision of the RO; he did not appeal. 

3.  The evidence received subsequent to the August 2001 
decision is either cumulative or redundant, and does not 
raise a reasonable possibility of substantiating the 
appellant's claim for service connection for coronary artery 
disease. 

4.  The veteran has been awarded service connection for:  
aphonia secondary to radiation for carcinoma of the larynx 
(60 percent disabling); PTSD (50 percent); neuropathy of the 
right upper extremity (30 percent); neuropathy of the left 
upper extremity (30 percent); diabetes mellitus (20 percent); 
neuropathy of the right lower extremity (20 percent); 
neuropathy of the left lower extremity (20 percent); 
deformity of the middle finger (0 percent), chest pain 
syndrome (0 percent); hearing loss (0 percent) and a neck 
scar (0 percent).  His combined rating is 100 percent.  

5.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.  

6.  The veteran is not in receipt of compensation for 
permanent and total disability due to one of the following: 
both lower extremities; blindness; organic disease or injury 
which affects the functions of balance or propulsion, or one 
lower extremity plus one upper extremity.

7.  The veteran is not in receipt of compensation for 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
or use of both hands.  


CONCLUSIONS OF LAW

1.  The August 2001 decision that denied service connection 
for coronary artery disease is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  No new and material evidence has been received, since the 
August 2001 decision of the RO, to reopen the claim of 
entitlement to service connection for coronary artery 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005). 

3.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment or for adaptive equipment only are not 
met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 
C.F.R. § 3.808 (2005).  

4.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2005).

5.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002);  
38 C.F.R. § 3.809a (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Inform and Assist.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO dated in February 2003, December 2003 and August 2004, 
coupled with the August 2001 and August 2004 rating decision, 
as well as the February 2002 statement of the case (SOC), and 
supplemental statements of the case (SSOC) issued in March 
and October 2002, January, February, April and May 2003, and 
May 2005, satisfied the duty to notify provisions (including 
notifying the veteran what evidence he should submit, and 
that which VA would obtain).  All relevant records identified 
by the veteran have been obtained, and a hearing was provided 
the veteran in December 2005.  There is no indication in the 
record that additional evidence relevant to the issues is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist.  
Although full compliance with the above was not completed 
prior to initial adjudication by the RO of the issues on 
appeal, to the extent that VA has failed to fulfill any duty 
to notify or assist the veteran, the Board finds that error 
to be harmless.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

II.  New and Material Evidence to Reopen the Claim for 
Service Connection for Coronary Artery Disease. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  Service connection for cardiovascular 
disease may be granted if present to a compensable degree 
within the first postservice year.  38 C.F.R. §§ 3.307, 
3.309.

In this case, the veteran filed a claim for a heart condition 
in July 2000 claiming that in 1979 when he was in the 
military, he had had a heart attack.  Service medical records 
show treatment and evaluation for complaints of chest pain, 
which were determined to be noncardiac in origin.  EKG at 
separation was normal.  On VA examination in February 2001, 
the veteran was diagnosed with coronary artery disease.  
Service connection was denied in an August 2001 rating 
decision.  The RO noted that there was no evidence of 
coronary artery disease in the service medical records or 
during the first postservice year.  Although he was notified 
of his appellate rights, he did not initiate an appeal within 
one year and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the August 2001 rating decision, the veteran has 
submitted or VA has procured both current records of 
treatment and VA examination reports.  None of this current 
medical evidence discusses the veteran's heart condition 
during or shortly after service.  While new, this is not 
material evidence because it is not relevant to the veteran's 
condition during his active service.  The veteran has also 
submitted selected copies of his service medical and 
personnel records, including a copy of the Medical Board 
proceeding which preceded his discharge, and a page from his 
service personnel record.  This is not new evidence because 
it was previously before the RO when service connection was 
denied in August 2001.  The veteran's contention that he had 
a heart attack during service was previously considered by 
the RO in August 2001 and cannot serve as a basis for 
reopening the claim.  See 38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to the August 2001 decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for coronary artery disease.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

III.  Entitlement to a Certificate of Eligibility for 
Financial Assistance in the Purchase of an Automobile and 
Adaptive Equipment, or for Adaptive Equipment Only.

On VA aid and attendance (A&A) examination in May 2004, the 
veteran arrived at the VA hospital after having been dropped 
off in the front by his family.  He appeared for the 
examination in a scooter which he operated independently.  He 
was wearing long leg metal braces, bilateral wrist splints, 
and also had a back brace for lumbar spine support.  The 
veteran demonstrated ease of use with a cell phone and a 
water bottle.  He communicated well during the interview.  
The examiner reviewed the claims file.  The veteran indicated 
that he could drive in his hometown, usually driving his 
pickup.  He took his wheelchair with him when he went out.  
Current treatment included 23 medications for 12 listed 
problems including diabetes mellitus, hypertension, obesity, 
diabetes, PTSD, arthritis, chronic low back pain, 
diverticular disease of the colon, hypertriglyceridemia, 
peripheral neuropathy, carcinoma of the neck and throat, and 
hearing loss.  The veteran complained of paresthesia mostly 
confined to the hands and feet.  The veteran used a 
wheelchair and a quad cane at home.  He also had a walking 
cane and a forearm crutch that he used sometimes when he took 
a few steps.  He needed help to put on the brace, and needed 
help to put on his shoes and socks because of the weakness of 
his hands and legs.  He indicated that he was unable to stand 
up and walk independently.  His wife or daughter stayed with 
him most of the time.  He could protect himself, was 
continent of bladder and bowels, and could take care of 
himself and attend to nature's call.  His handgrip on the 
right was 22 pounds, his left hand grip was 4 pounds.  

The veteran was provided a VA neurological disorders 
examination in April 2005 pursuant to his claim for an 
increased evaluation for right upper extremity neuropathy.  
He appeared for the examination with splints on both wrists 
and metal braces on both legs.  He was right hand dominant.  
The examiner noted that the veteran was able to drive the 
short distance to the medical facility alone, get himself off 
the driver seat, and used a pair of crutches to get to the 
back of the car where he lowered a scooter.  The veteran had 
a history of prior stroke in 1991 which resulted in left 
sided weakness.  Describing his limitations, he noted that he 
was unable to sit on the commode without help from his wife, 
to put leg braces and back braces on and needed help to get 
out of the bed and to take a shower.  He described a weak 
grip with his right hand dropping objects.  He needed a 
sleeve to hold the fork on the right hand and needed help 
cutting food.  He was unable to button his shirt.  EMG of the 
right upper extremity was normal.  The examiner assessed the 
effect of the right hand and arm weakness on feeding, 
bathing, dressing and toileting as mild in degree.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).  

The veteran has been awarded service connection for:  aphonia 
secondary to radiation for carcinoma of the larynx (60 
percent disabling); PTSD (50 percent); neuropathy of the 
right upper extremity (30 percent); neuropathy of the left 
upper extremity (30 percent); diabetes mellitus (20 percent); 
neuropathy of the right lower extremity (20 percent); 
neuropathy of the left lower extremity (20 percent); 
deformity of the middle finger (0 percent), chest pain 
syndrome (0 percent); hearing loss (0 percent) and a neck 
scar (0 percent).  His combined rating is 100 percent.

As the medical evidence shows, an automobile allowance or 
adaptive equipment is not for application in this case 
because the service connected disabilities are not manifested 
by loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, the required 
permanent impairment of vision of both eyes or demonstrated 
ankylosis of one or both knees or one or both hips.  

The veteran essentially argues that he meets the above 
requirements based on loss of use of one or more of his 
extremities.  In this regard, the Board notes that the term 
"loss of use" of a hand or a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  The Court has stated 
that the "relevant inquiry concerning an SMC award is not 
whether amputation is warranted but whether the appellant has 
had effective function remaining other than that which would 
be equally well served by an amputation with use of a 
suitable prosthetic appliance." Tucker v. West, 11 Vet. App. 
369, 373 (1998). 

The medical evidence shows that while he has impairment in 
all of his extremities due to service connected disabilities, 
he maintains sufficient function in his lower extremities 
such that he is able to get around with crutches and a 
wheelchair as necessary.  This is not the functional 
equivalent of the term "loss of use," i.e., his impairment 
is not such that he would be equally well served by 
amputation with use of a suitable prosthetic device.  

With regard to his upper right extremity, his impairment has 
been medically assessed as no more than "mild".  Although 
he probably has loss of use of his left upper extremity, this 
is shown by the medical evidence to be primarily the result 
of a nonservice connected stroke affecting his left side.  
There is no evidence to suggest that the service connected 
component of his left upper extremity disorder is any more 
severe than that shown on the right, which was not affected 
by the stroke.  With regard to his other extremities, the 
Board merely notes the fact that he still has remaining 
function is reflected in his disability evaluation for each 
of these extremities, which is significant but less than the 
highest evaluation possible.  

As for the remaining criteria, the evidence does not show, 
and the veteran does not contend that he has ankylosis of the 
knees or hips, or visual impairment of the severity necessary 
for qualification for automobile adaptive equipment.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is no approximate balance of the positive evidence with the 
negative evidence to warrant application of the benefit of 
the doubt rule in the veteran's favor.

IV.  Entitlement to Specially Adapted Housing or a Home 
Adaption Grant.

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2005).

Initially, the Board notes that the veteran's service-
connected disabilities do cause him great difficulties.  The 
evidence of record demonstrates that the veteran employs the 
use of a wheelchair, and crutches to ambulate, at least in 
part because of the service-connected disabilities affecting 
each extremity.  However, he still does not meet the criteria 
listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.  

The veteran is not entitled to compensation for permanent and 
total service-connected disability due to any of the 
enumerated conditions found at 38 C.F.R. § 3.809(b)(1-4).  
Permanent and total compensation is not in effect for either 
both lower extremities; disability including blindness; 
disability including organic disease or injury which affects 
the functions of balance or propulsion, or one lower 
extremity plus one upper extremity.  Because the veteran does 
not meet the specified criteria, his claim must be denied.

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring  
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. §  
2101(b); 38 C.F.R. § 3.809a.

The veteran has not asserted, nor do the records show, 
service connected blindness in both eyes with 5/200 visual 
acuity or less, nor does the evidence show service connected 
loss of use of both hands.  The veteran does not meet any of 
the criteria in 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  
He is not permanently and totally disabled due to blindness 
or loss of use of the hands, and does not allege otherwise.  

In the absence of a permanent and total evaluation for the 
specified service-connected disabilities as required above, 
Congress has not authorized VA to provide financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a), or a special home adaptation grant under 
38 U.S.C.A. § 2101(b).  While the veteran may have non-
service connected disabilities that cause the need for 
housing adaptation, such as the residuals of his nonservice 
connected stroke, VA may only provide assistance if the 
disabilities are service-connected, and only where the 
specified disabilities are "permanent and total."  Under 
these circumstances, because the basic legal criteria for the 
benefits sought are not met, the claims must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied as to both the 
issue of entitlement to specially adapted housing and a 
special home adaption grant. 




ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for coronary artery disease is denied.

Financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only is denied. 

Entitlement to a certificate of eligibility for specially 
adapted housing or a home adaption grant is denied.


REMAND

In a January 2004 A&A examination, T. Shiva, M.D. certified 
that the veteran required the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  Specifically, Dr. Shiva certified that the veteran was 
unable to stand up, needed help with his walking, had splints 
on both wrists and was unable to shave, hold a knife or fork.  
He was unable to dress himself, needed help to dress and to 
put on shoes and socks.  He was not bedridden, was able to go 
to the bathroom unassisted, but was unable to bath unassisted 
or eat unassisted.  Dr. Shiva concluded that the veteran 
required the aid and attendance of another person due to 
diagnosed disabilities.  

On VA examination in May 2004, the veteran arrived at the VA 
hospital after having been dropped off in the front by his 
family.  He appeared for the examination in a scooter which 
he operated independently.  He was wearing long leg metal 
braces, bilateral wrist splints, and also had a back brace 
for lumbar spine support.  The veteran demonstrated ease of 
use with a cell phone and a water bottle.  He communicated 
well during the interview.  The examiner reviewed the claims 
file.  The veteran indicated that he could drive in his 
hometown, usually driving his pickup.  He took his wheelchair 
with him when he went out.  Current treatment included 23 
medications for 12 listed problems including diabetes 
mellitus, hypertension, obesity, diabetes, PTSD, arthritis, 
chronic low back pain, diverticular disease of the colon, 
hypertriglyceridemia, peripheral neuropathy, carcinoma of the 
neck and throat, and hearing loss.  The veteran complained of 
paresthesia mostly confined to the hands and feet.  The 
veteran used a wheelchair and a quad cane at home.  He also 
had a walking cane and a forearm crutch that he used 
sometimes when he took a few steps.  He needed help to put on 
the brace, and needed help to put on his shoes and socks 
because of the weakness of his hands and legs.  He indicated 
that he was unable to stand up and walk independently.  His 
wife or daughter stayed with him most of the time.  He could 
protect himself, was continent of bladder and bowels, and 
could take care of himself and attend to nature's call.  His 
handgrip on the right was 22 pounds, his left hand grip was 4 
pounds.  The examiner noted that A&A was needed due to 
service connected diabetes mellitus which required frequent 
monitoring, service connected peripheral neuropathy which 
required assistance with multiple leg and wrist braces, 
chronic pain due to service connected larynx cancer, and 
confinement to a wheelchair.

The Board finds, having reviewed the evidence in the claims 
file, including the testimony provided in the personal 
hearing in December 2005, that a field examination would be 
helpful making a determination of the veteran's need for A&A.  

Accordingly, this case is REMANDED for the following action:

1.  A field examination should be 
conducted, and a report of field 
examination prepared relating to the 
veteran's claim for aid and attendance.  

2.  Thereafter, the RO should 
readjudicate the remaining issue on 
appeal, whether special monthly 
compensation based on the need for 
regular aid and attendance or being 
housebound may now be granted taking into 
consideration any additional evidence 
obtained from the report of the field 
examiner.  If the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the May 2005 
SSOC.  A reasonable period of time for a 
response should be afforded.  The claim 
should be returned to the Board, as 
necessary.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


